DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 02 November 2020 has been entered; claims 1, 4-10, and 13-20 remain pending, of which claims 7-9 were previously withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2020 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities: regarding claim 10, the limitation “and a least one” (line 7) should likely be recited as “and at least one”.  Appropriate correction is required.
 
Response to Arguments
	With respect to Applicant’s request for rejoinder of withdrawn claims 7-9, the Examiner submits that these claims cannot be rejoined, as the scope of claim 7 is broader than the scope of claim 1.  Claim 1 has a first and second layer defined, which are in contact with each other and define a plurality of pores; this adds meaningful structure to the recited filter medium which is missing from claim 7, which does not require the layer with the trapezoidal pattern to be in 
Additionally, the undulating strips of solidified material in the first and second layer of claim 1 extend in perpendicular directions, another feature which is absent from claim 7.  Claim 7 also recites that one layer of the plurality of layers has a rectangular pattern, and not a square pattern as recited in claim 1 (please see the 112(b) rejection of claim 10 below for additional pertinent details).  Lastly, the Examiner submits that there is nothing in claim 7 as recited that lends itself specifically to the filtration art (no pores, no layers specifically in contact) except for the preamble, which can be merely interpreted as an intended use.  For at least the above reasons, claims 7-9 remain withdrawn and are not allowable.
Applicant’s arguments regarding the 103 rejections of claim 10 and dependent claims 13-20 are persuasive; however, the amendments to claim 10 have prompted multiple 112 issues, as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
With respect to claim 10, the limitations “a rectangle pattern including two parallel legs” appear to lack support in the Specification. Paragraphs [0035, 0036, 0038, 0057] of the Specification describes a rectangular shape for the outer wall 104 of filter 100, and a rectangular cubic chamber 118, while Paragraph [0057] defines a rectangular cubic configuration for a filter medium. The patterns described by the Specification are a trapezoidal pattern, zig-zag, square, etc., and specifically a square pattern (Paragraphs [0051, 0053, 0055]), but no rectangular pattern. 
With continued reference to claim 10, the limitations “and a least one of the plurality of layers includes an undulating strip of solidified material that has a trapezoidal pattern including two oblique legs, and another one of the plurality of layers includes a rectangular pattern including two parallel legs” lack support in the Specification in the form that is recited, as the limitations regarding the layers are too broad; it appears that the embodiment with the trapezoidal pattern must also include limitations that state that the layer with the trapezoidal pattern is in contact with the “another one of the plurality of layers” with the “rectangular” pattern (which is itself not supported and likely should be recited as a “square: pattern). 
Regarding claims 13-20, they are rejected for being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

With respect to claim 10, the limitations “a rectangle pattern including two parallel legs” render the claim indefinite, as the scope of “rectangle pattern” is unclear to the Examiner. As described above, “rectangular pattern” is not described in the Specification, and it is unclear to the Examiner how the rectangular pattern would be different from the disclosed square pattern in Paragraphs [0053, 0055]).  
With continued reference to claim 10, the limitation “the filter medium” renders the claim indefinite, as it is unclear whether “the filter medium” refers to “the first filter medium” or a different filter medium.  For the purposes of examination, the Examiner will interpret “the filter medium” as referring to “the first filter medium”. 
Regarding claims 13-20, they are rejected for being dependent on a rejected base claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 10, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of copending Application No. 16/042,086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1 and 10 encompasses the scope of claim 1 of Application (‘086).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 4-6, 10, and 13-20 are allowed, pending resolution of the 112 rejections and Double Patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	29 January 2021